Per Curiam:
The order appealed from should be modified by requiring the plaintiff to give an additional bond in the sum of §750, in which event the order as so modified is affirmed. If such bond is not filed and approved within ten days from the service of the order on this appeal, then the order will be reversed and the motion for injunction denied. No costs on this appeal. Present — Ingraham, McLaughlin, Clarke, Houghton and Lambert, JJ. ' Order modified as indicated in opinion, and as modified affirmed, without costs. Settle order 09 notice.